Case 1:18-cv-00567-PKC Document 62-3 Filed 06/12/19 Page 1 of 3




                    EXHIBIT            G
              Case 1:18-cv-00567-PKC Document 62-3 Filed 06/12/19 Page 2 of 3
                                                                                        :l




                                                                                                                                   J




                                              REDACTED




                                                                                                                                       ,.

                                                                                                                                        a

                                                                                                                                        ¡


                                                                                                         ;r   ,..¡r -¡-.-ir..4-.
I
                                                                                                                                        ¡
    From: Mucciarone, Nancy (NYCIlNU Imallto:nancy.muCclarone@ÍrrltlatlVe:cothl
    Sentl.Tuesday, June 13,20L7 10:41 AM,                                                                                               L

    To; Mucçlarone, Náncy (NYC-INl) <Nancy.Muccfarone@lnltletlve.cqm>;,Haney, Aggfe'(NYC-INl)                                           !

    <Aggle.Haney@inhlatlve.co m>                                                                                                        I
                                                                                                                                        I
                                                                                                                                        t.
    SubJect: Conversâtlon with Mucclarone, F{ency {NYC-!ND                                                                              I

                                                                                                                                        i
                                                                                                                                        I
    Muccl¡rone. Nancy {NYC-lNl} 9t{4 AM:                                                                                                        :

                                                                                                                                        ì;
      well good thing.you are home toda¡t                                                                                               ::
                                                                                                                                        ,i
      there's líterally no seats                                                                                                        J



                                                                                                                                            i,
    Haney, Aggie (NYc'lNl) 9:44 AM:                                                                                                         q


                                                                                                                                            i
      shut up really                                                                                                                        t'
                                                                                                                                            f
                                                                                                                                            t
      how is this goign to fly?                                                                                                         4
                                                                                                                                        '11


                                                                                                                                            t.
                                                                                                                                        'I
      like what do they want us to do? work in the beer garden?                                                                             '¡


    Muc<laron¿, Nancy (NYC-fNl) 945 AM:

      i have no idea but tim is síttÍng at the high top with me and he is not pleased                                                       I
                                                                                                                                            J


                                                                                                                                            i
    Haney, AgBle (NYC.lNl) 9:45 ÂM:
                                                                                                                                            I

     whos sitting in his seat

    Mucrlargnc. N¡.ncy (Nyc-lNt) 9:.{5 AM:
                                                                 I
                                                                                             INITIATIVE.IPGOOO2lO
          CONFIDENTIAL
            Case 1:18-cv-00567-PKC Document 62-3 Filed 06/12/19 Page 3 of 3




  elvis is over that way and someone else is next to elvis

  but like elvis is sitting in a seat/section that he never sits ln

  ithink everyone is just all moved around because of the interns probs
Honey, Aggle (NYc-lNl) 9:46 AM:

  ooohhhhh i bet it is the interns

  i meah not to be mean but...interns shouldnt have sÞats over paid employees

Muc(¡år{tnê, Nancy (NYC-lNl) 9:47 AM:

  'l0Oo/"


Haney. Aggie (NVC-lNI) 9:48 AMr

  we have seating'issues as it'is..'how dicl Arny not think of this

Mucclafone; N¡ncY (NYC-lNl) 9:50 AM:

  she's'a foolio

Mutclarorre. Nancy (NYc'lNl) 10:25 AM:

  well

  linda never showed uP to our chat
Hane¡ Aggie (NYc-tÑD 1o:25.AMr

  hahahah no way

Murciaro¡e, Nancy (NYCJNI) I or25 i[M:

 yep

  í   sat in a conference room for 30 minutes

Hanry. Aggle {NYC-fND rO:¿5 AM:

 stop it

 that's really reallY weird
Mucciarone, Nancy (NYC-INl) 1&26 AM:

 yeah, sent her an email, no respqnse
                                                                                                                I
Haney, Aggle (NYc-lNl),lo:26 AM:

 w!{wweeeeeirrrrddddd

Høney, Aggle (NVC-lNl) 10:29 AM;

 there must be something wrong

 i feel like the only thÍnk she does is make sure she goes to meetings

This message contains infonnation which may be confidential and privileged. Unless you are the intended
fecipient (oi authorized to receive this message for the intended recipignt), you may not use' copy,
disseminate or disclose to anyone the message or ¿rny information contained in the message. If
                                                                                                 you have
received the message in e.roi, please advise the seuder by reply e-mail, and delete the message, Thank you
very much.
                                                                      2
                                                                                      INITIATIVE-IPGOOO21
         coNFtDENTtAL                                                                                       1
